Exhibit 10.1
Form of Voting Agreement
Voting Agreement
This Voting Agreement (this "Agreement"), dated as of [●], 2020 is entered into
by and between the undersigned stockholder ("Stockholder") of MVC Capital, Inc.,
a Delaware corporation (the "Company"), Barings BDC, Inc., a Maryland
corporation ("Parent"). Parent and Stockholder are each sometimes referred to
herein individually as a "Party" and collectively as the "Parties."
WHEREAS, concurrently with or following the execution of this Agreement, the
Company, Parent, Mustang Acquisition Sub, Inc., a Delaware corporation and
wholly owned subsidiary of Parent ("Acquisition Sub"), and Barings LLC, a
Delaware limited liability company, have entered, or will enter, into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
"Merger Agreement"), providing for, among other things, the merger (the
"Merger") of Acquisition Sub with and into the Company pursuant to the terms and
conditions of the Merger Agreement;
WHEREAS, in order to induce Parent to enter into the Merger Agreement,
Stockholder is willing to make certain representations, warranties, covenants,
and agreements as set forth in this Agreement with respect to the shares of
common stock, par value $0.01 per share, of the Company ("Company Common Stock")
Beneficially Owned by Stockholder and set forth below Stockholder's signature on
the signature page hereto (the "Original Shares" and, together with any
additional shares of Company Common Stock pursuant to Section 6 hereof, the
"Shares"); and
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that Stockholder, and Stockholder has agreed to, execute and
deliver this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:
1.Definitions.
For purposes of this Agreement, capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases, and correlative forms shall have the meanings assigned to them in
this Section 1.
(a)“Beneficially Own” or “Beneficial Ownership” has the meaning assigned to such
term in Rule 13d-3 under the Exchange Act, and a Person’s beneficial ownership
of securities shall be calculated in accordance with the provisions of such rule
(in each case, irrespective of whether or not such rule is actually applicable
in such circumstance). For the avoidance of doubt, "Beneficially Own" and
"Beneficial Ownership" shall also include record ownership of securities.
(b)"Beneficial Owner" shall mean the Person who Beneficially Owns the referenced
securities.





--------------------------------------------------------------------------------



2.Representations of Stockholder.
Stockholder represents and warrants to Parent that:
(a)Ownership of Shares. Stockholder: (i) is the Beneficial Owner of all of the
Original Shares free and clear of any proxy, voting restriction, adverse claim,
or other Liens, other than those created by this Agreement or under applicable
federal or state securities laws; and (ii) has the sole voting power over all of
the Original Shares. Except pursuant to this Agreement, there are no options,
warrants, or other rights, agreements, arrangements, or commitments of any
character to which Stockholder is a party relating to the pledge, disposition,
or voting of any of the Original Shares and there are no voting trusts or voting
agreements with respect to the Original Shares.
(b)Disclosure of All Shares Owned. Stockholder does not Beneficially Own any
shares of Company Common Stock other than the Original Shares.
(c)Power and Authority; Binding Agreement. Stockholder has full power and
authority and legal capacity to enter into, execute, and deliver this Agreement
and to perform fully Stockholder's obligations hereunder. This Agreement has
been duly and validly executed and delivered by Stockholder and constitutes the
legal, valid, and binding obligation of Stockholder, enforceable against
Stockholder in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting creditors’ rights generally.
(d)No Conflict. The execution and delivery of this Agreement by Stockholder does
not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any Law
applicable to Stockholder or result in any breach of or violation of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation of, or result in the creation of any
Lien on any of the Shares pursuant to, any agreement or other instrument or
obligation including organizational documents, if applicable, binding upon
Stockholder or any of the Shares.
(e)No Consents. No consent, approval, Order, or authorization of, or
registration, declaration, or filing with, any Governmental Authority or any
other Person on the part of Stockholder is required in connection with the valid
execution and delivery of this Agreement. No consent of Stockholder's spouse is
necessary under any "community property" or other laws in order for Stockholder
to enter into and perform its obligations under this Agreement.
(f)No Litigation. There is no Proceeding pending against, or, to the knowledge
of Stockholder, threatened against or affecting, Stockholder that could
reasonably be expected to materially impair or materially adversely affect the
ability of Stockholder to perform Stockholder’s obligations hereunder or to
consummate the transactions contemplated by this Agreement on a timely basis.


2
         



--------------------------------------------------------------------------------



3.Agreement to Vote and Approve. Stockholder irrevocably and unconditionally
agrees during the term of this Agreement, at any annual or special meeting of
the Company called with respect to the following matters, and at every
adjournment or postponement thereof, and on every action or approval by written
consent or consents of the Company stockholders with respect to any of the
following matters, to vote or cause the holder of record to vote the Shares: (i)
in favor of (1) the adoption of the Merger Agreement, the Merger and the other
transactions contemplated by the Merger Agreement, and (2) any proposal to
adjourn or postpone such meeting of stockholders of the Company to a later date
if there are not sufficient votes to approve the Merger; and (ii) against (1)
any Competing Proposal, Alternative Acquisition Agreement, or any of the
transactions contemplated thereby, (2) any action, proposal, transaction, or
agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty, or any other obligation or agreement of
the Company under the Merger Agreement or of Stockholder under this Agreement,
and (3) any action, proposal, transaction, or agreement that could reasonably be
expected to impede, interfere with, delay, discourage, adversely affect, or
inhibit the timely consummation of the Merger or the fulfillment of Parent's,
the Company's, or Acquisition Sub's conditions under the Merger Agreement or
change in any manner the voting rights of any class of shares of the Company
(including any amendments to the Company organizational documents); provided,
however, that, notwithstanding the foregoing, the Stockholder shall not be
required to vote in favor of the adoption of the Merger Agreement, the Merger or
the other transactions contemplated by the Merger Agreement at any meeting of
the stockholders of the Company if, and only if, (x) in response to an
Intervening Event, a Company Adverse Recommendation Change is made after the
date of this Agreement and prior to the Company Stockholders’ Meeting in
accordance with Section 6.6 of the Merger Agreement and (y) the Company
Stockholders’ Meeting occurs as contemplated by Section 6.3(b) of the Merger
Agreement.
4.No Voting Trusts or Other Arrangement. Stockholder agrees that during the term
of this Agreement Stockholder will not, and will not permit any entity under
Stockholder's control to, deposit any of the Shares in a voting trust, grant any
proxies with respect to the Shares, or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Parent.
5.Transfer and Encumbrance. Stockholder agrees that during the term of this
Agreement, Stockholder will not, directly or indirectly, transfer, sell, offer,
exchange, assign, pledge, convey any legal or Beneficial Ownership interest in
or otherwise dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of Law, or otherwise), or encumber
("Transfer") any of the Shares or enter into any contract, option, or other
agreement with respect to, or consent to, a Transfer of, any of the Shares or
Stockholder's voting or economic interest therein. Any attempted Transfer of
Shares or any interest therein in violation of this Section 5 shall be null and
void. This Section 5 shall not prohibit a Transfer of the Shares by Stockholder
to any member of Stockholder's immediate family, or to a trust for the benefit
of Stockholder or any member of Stockholder's immediate family, or upon the
death of Stockholder or to an Affiliate of Stockholder; provided, that a
Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement.


3
         



--------------------------------------------------------------------------------



6.Additional Shares. Stockholder agrees that all shares of Company Common Stock
that Stockholder purchases, acquires the right to vote, or otherwise acquires
Beneficial Ownership of after the execution of this Agreement and prior to the
Expiration Time shall be subject to the terms and conditions of this Agreement
and shall constitute Shares for all purposes of this Agreement. In the event of
any stock split, stock dividend, merger, reorganization, recapitalization,
reclassification, combination, exchange of shares, or the like of the capital
stock of the Company affecting the Shares, the terms of this Agreement shall
apply to the resulting securities and such resulting securities shall be deemed
to be "Shares" for all purposes of this Agreement.
7.Waiver of Appraisal and Dissenters' Rights and Certain Other Actions.
(a)Waiver of Appraisal and Dissenters' Rights. To the extent permitted by Law,
Stockholder hereby irrevocably and unconditionally waives, and agrees not to
assert or perfect, any rights of appraisal or rights to dissent in connection
with the Merger that Stockholder may have by virtue of ownership of the Shares.
(b)Waiver of Certain Other Actions. Stockholder hereby agrees not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any Proceeding, derivative or otherwise, against
the Parent, the Company, or any of their respective Subsidiaries or successors:
(a) challenging the validity of, or seeking to enjoin or delay the operation of,
any provision of this Agreement or the Merger Agreement (including any claim
seeking to enjoin or delay the Closing; or (b) to the fullest extent permitted
under Law, alleging a breach of any duty of the Company Board in connection with
the Merger Agreement, this Agreement, or the transactions contemplated thereby
or hereby.
8.Termination. This Agreement and all obligations of the Parties shall terminate
upon the earliest to occur of (the "Expiration Time"): (a) the Effective Time;
(b) the date on which the Merger Agreement is validly terminated in accordance
with its terms (including after any extension thereof); (c) the termination of
this Agreement by mutual written consent of the Parties and (d) a Company
Adverse Recommendation Change. Nothing in this Section 8 shall relieve or
otherwise limit the liability of any Party for any intentional breach of this
Agreement prior to such termination.
9.No Solicitation. Subject to Section 10, Stockholder shall not, and shall cause
its Subsidiaries not to, and shall use it reasonable best efforts to cause its
Affiliates' and Representatives not to take any action the Company is otherwise
prohibited from taking under Section 6.6 of the Merger Agreement.
Notwithstanding the foregoing, Stockholder may (and may permit its Affiliates
and its and its Affiliates’ Representatives to: participate in discussions and
negotiations with any Person making a Competing Proposal (or its
Representatives) with respect to such Competing Proposal if: (i) the Company is
engaging in discussions or negotiations with such Person in accordance with
Section 6.6 of the Merger Agreement; and (ii) Stockholder’s negotiations and
discussions are in conjunction with and ancillary to the Company’s discussions
and negotiations.


4
         



--------------------------------------------------------------------------------



10.No Agreement as Director or Officer. Stockholder makes no agreement or
understanding in this Agreement in Stockholder's capacity as a director or
officer of the Company or any of its Subsidiaries (if Stockholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by Stockholder in stockholder's capacity as such a director or
officer, including in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement; or (b) will be
construed to prohibit, limit, or restrict Stockholder from exercising
Stockholder's fiduciary duties as an officer or director to the Company or its
stockholders.
11.Further Assurances. Stockholder agrees, from time to time, and without
additional consideration, to execute and deliver such additional proxies,
documents, and other instruments and to take all such further action as Parent
may reasonably request to consummate and make effective the transactions
contemplated by this Agreement.
12.Stop Transfer Instructions. At all times commencing with the execution and
delivery of this Agreement and continuing until the Expiration Time, in
furtherance of this Agreement, Stockholder hereby authorizes the Company or its
counsel to notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Shares (and that this Agreement places limits
on the voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and notice will immediately be
withdrawn and terminated by the Company following the Expiration Time.
13.Specific Performance. Each Party hereto acknowledges that it will be
impossible to measure in money the damage to the other Party if a Party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other Party will not have an adequate remedy at Law or damages. Accordingly,
each Party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at Law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other Party has an adequate remedy at Law. Each Party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other Party's seeking or obtaining such equitable
relief.
14.Entire Agreement. This Agreement (including the exhibits, annexes and
appendices hereto) constitutes, together with the Confidentiality Agreement, the
Company Disclosure Letter and the Parent Disclosure Letter, the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof..
15.Notices. All notices, consents and other communications hereunder shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by hand delivery (with concurrent email delivery), by prepaid overnight
courier (providing written proof of delivery) (with concurrent email delivery)
or by confirmed electronic mail, addressed as follows:




5
         



--------------------------------------------------------------------------------



if to Parent:
Barings BDC, Inc.
300 South Tryon Street, Suite 2500
Charlotte, North Carolina
Email:  jonathan.bock@barings.com
jonathan.landsberg@barings.com
Attention:Jonathan Bock
Jonathan Landsberg
with a copy (which shall not constitute notice) to:
Dechert LLP
1900 K Street NW
Washington, DC 20006
Phone: (202) 261-3300
Email: harry.pangas@dechert.com
        gregory.schernecke@dechert.com
Attention: Harry Pangas, Esq.
         Gregory A. Schernecke, Esq.
If to Stockholder, to the address, email address, or facsimile number set forth
for  Stockholder on the signature page hereof.
Copy to:
[●]
or to such other address, electronic mail address for a party as shall be
specified in a notice given in accordance with this Section 15; provided that
any notice received by facsimile transmission or electronic mail or otherwise at
the addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) or on any day that is not a Business Day shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next Business Day;
provided, further, that notice of any change to the address or any of the other
details specified in or pursuant to this Section 15 shall not be deemed to have
been received until, and shall be deemed to have been received upon, the later
of the date specified in such notice or the date that is five (5) Business Days
after such notice would otherwise be deemed to have been received pursuant to
this Section 15.
16.Miscellaneous.
(a)Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed and construed in accordance with the Laws of the State of Delaware
applicable to contracts made and performed entirely within such state, without
regard to any applicable conflicts of law principles that would cause the
application of the Laws of another jurisdiction, except to the extent governed
by the Investment Company Act, in which case the latter shall control. The
Parties hereto agree that any Proceeding brought by any Party


6
         



--------------------------------------------------------------------------------



to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the Delaware Court of Chancery, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
therefore may be appealed (collectively, the “Acceptable Courts”). Each of the
Parties hereto submits to the jurisdiction of any Acceptable Court in any
Proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby, and hereby irrevocably waives the benefit of jurisdiction derived from
present or future domicile or otherwise in such Proceeding. Each Party hereto
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any Proceeding in any
such Acceptable Court or that any such Proceeding brought in any such Acceptable
Court has been brought in an inconvenient forum. EACH PARTY HERETO ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. Each Party hereto (a) certifies that no
representative of any other Party has represented, expressly or otherwise, that
such other Party would not, in the event of any action, suit or proceeding, seek
to enforce the foregoing waiver, (b) certifies that it makes this waiver
voluntarily and (c) acknowledges that it and the other Parties hereto have been
induced to enter into this Agreement, by, among other things, the mutual waiver
and certifications in this Section 16(a).
(b)Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such cost or expense, whether or not the
Merger is consummated.
(c)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
(d)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Agreement.
(e)Section Headings. All section headings in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


7
         



--------------------------------------------------------------------------------



(f)Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the Parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
Parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
permitted successors and assigns. Any attempted assignment in violation of this
Section 16(f) shall be null and void.
(g)No Third-Party Beneficiaries. This Agreement is not intended to and shall not
confer upon any Person other than the Parties hereto any rights or remedies
hereunder.
[Remainder of page intentionally left blank; signature page follows.]




8
         



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.


BARINGS BDC, INC.

ByName:Title:



9
         



--------------------------------------------------------------------------------




[STOCKHOLDER]
By_____________________
Name:
Number of Shares of Company Common Stock Beneficially Owned as of the date of
this Agreement:
Street Address:
City/State/Zip Code:
Fax:
Email:





10
         

